DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims (3, 9, 14 and 20) are objected to because of the following informalities: these seems to be duplications (claims: 3 and 9; 14 and 20).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-20) is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by Baxley et al (9591013, hereinafter – Baxley).
Regarding claims 1 and 12: Baxley discloses a computer program product tangibly embodied on a computer readable medium, the computer program product 
detecting a first wireless signal from a first access control (col. 4, lines 58-63 of Baxley);
determining a unique device identifier (UDID) for the first access control in response to the first wireless signal (col. 4, lines 47-57 of Baxley);
determining a received signal strength indicator (RSSI) of the first wireless signal (col. 20, lines 13-17 of Baxley); and
generating a location fingerprint to associate the RSSI of the first wireless signal with the UDID for the first access control (col. 21-29 of Baxley). Baxley discloses a computer product for detect/local a device with unique device identifier that RSSI/proximity detection for access.
Regarding claims 2 and 13: Baxley teaches that wherein the operations further comprise: transmitting the location fingerprint to a server (col. 20, lines 28-33 of Baxley).
Regarding claims 3, 9, 14 and 20: Baxley illustrated in figure 8 of Baxley that wherein the location fingerprint is transmitted to the server through a mobile device (see associated descriptions for detail).
Regarding claims 4 and 15: Baxley teaches that wherein the server is configured to update a location fingerprint array in response to the location fingerprint (col. 12, lines 22-28 of Baxley).
Regarding claims 5 and 16: Baxley teaches that wherein the server is configured to determine a location of a mobile device in response to the location fingerprint array 
Regarding claims 6 and 17: Baxley teaches that wherein the operations further comprise: detecting a second wireless signal from the first access control; determining the UDID for the first access control in response to the second wireless signal; determining an RSSI of the second wireless signal; and updating the location fingerprint of the UDID for the first access control in response to the RSSI of the first wireless signal and the RSSI of the second wireless signal (col. 20, lines 5-17 of Baxley).
Regarding claims 7 and 18: Baxley teaches that wherein the operations further comprise: detecting a second wireless signal from a second access control; determining a UDID for the second access control in response to the second wireless signal; determining an RSSI of the second wireless signal; and updating the location fingerprint to associate the RSSI of the second wireless signal with the UDID for the second access control (col. 20, lines 5-28 of Baxley).
Regarding claims 8 and 19: Baxley teaches that wherein the operations further comprise: transmitting the location fingerprint to a server (col. 19, lines 1-8 of Baxley).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashok et al (10740995), Copeland et al (9384607), Einberg et al (11069167), Ouyang et al (9524594), Pineau et al (8941465), Trani (9865144) and Troesch et al (10275968) are control access via cloud base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/K. WONG/Primary Examiner, Art Unit 2689